Citation Nr: 1807413	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include tendonitis, rotator cuff injury, and arthritis. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Veteran is seeking service connection for a right shoulder disability. The Veteran's post-service private treatment records indicate that the Veteran was diagnosed with moderate rotator cuff tendinosis and osteoarthritis in the right shoulder in April 2010.

The Veteran's service treatment records note that the Veteran complained of a painful right shoulder and was diagnosed with right supraspinatus tendonitis, which he received no treatment in 1991.

While in-service, in Malaysia, the Veteran sought treatment for his right shoulder at a non-governmental facility. The Veteran submitted an x-ray report of his right shoulder from July 1993. The Veteran's radiologist found that the Veteran's right shoulder had superior migration of the humeral head which was seen in association with a rotator cuff injury. The report further stated that there was no periarticular calcification and that there was slight sclerosis seen in the superior aspect of the greater tuberosity. 

The Veteran underwent a VA examination in April 2014. The examiner diagnosed the Veteran with degenerative arthritis of the right shoulder, a rotator cuff injury, and a shoulder strain and tendonitis of the shoulder. The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner reasoned that the Veteran did have right shoulder pain related to supraspinatus tendonitis in service in 1991, which was appropriately treated. The examiner explained that although the Veteran stated he had a nagging discomfort in service it was symptomatic to right shoulder impingement syndrome. Finally, the examiner stated that the right shoulder supraspinatus tendonitis is not likely the cause of the impingement. 

The Board finds the April 2014 VA medical opinion is inadequate for adjudication. First the examiner's opinion that the Veteran's right shoulder supraspinatus tendonitis did not cause the impingement was conclusory and did not contain a rationale for this finding. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). Second, the examiner did not provide an opinion as to whether Veteran's shoulder impingement syndrome was related to service. Third, the examiner did not provide an etiological opinion as to the Veteran's right shoulder arthritis. The Board also notes that the Veteran submitted treatment records from July 1993, after his April 2014 VA examination, which contains information that indicates that he had a rotator cuff injury while in-service. As the April 2014 examiner did not have access to this medical report a new examination is required in order to address the new medical evidence and supplement the previous medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the nature and etiology of any current shoulder disability. The entire claims file including this Remand must be reviewed by the examiner. Any tests or studies deemed necessary should be conducted. The examiner should then provide the following opinions:

a) The examiner must identify any current right shoulder disabilities.

b) For each current shoulder disability identified, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or greater) that the current right shoulder disability had its onset in service or is otherwise related to any in-service disease, event, or injury. 

The examiner should address the Veteran's in-service diagnosis of right shoulder supraspinatus tendonitis.

The examiner should address the Veteran's in-service private treatment record that indicates a possible rotator cuff injury in July 1993.  

c) The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




